Title: To Thomas Jefferson from Jacob Wagner, 20 September 1804
From: Wagner, Jacob
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Department of State 20 Septr. 1804.
               
               To the Marquis Yrujo I have had the honor to deliver the letter enclosed in your note of the 15th. He proceeds this afternoon or to morrow morning on his journey to Monticello, and having stated to me that he will have occasion, when there, to make use of a copy of the Spanish Convention, I undertook to transmit one to you, Sir, which you will find enclosed. Nothing new has occurred since my package to Mr. Madison by the last mail. 
               With the most perfect respect, I have the honor to be, Sir, Your most obed. Servt.
               
                  
                     Jacob Wagner
                  
               
            